828 So. 2d 410 (2002)
Barry Iran JONES, Appellant,
v.
STATE of Florida, Appellee.
No. 5D02-2081.
District Court of Appeal of Florida, Fifth District.
September 27, 2002.
*411 Barry Iran Jones, Daytona Beach, pro se.
No Appearance for Appellee.
PALMER, J.
Barry Iran Jones (defendant) appeals the partial summary denial of his rule 3.850 motion for postconviction relief. See Fla. R.Crim. P. 3.850. He raised eleven issues in his motion. The trial court entered an order summarily denying ten of the issues but determining that an evidentiary hearing was required on claim eleven and ordering the State to schedule a hearing thereon. The defendant filed a notice of appeal as to that order.
An order partially disposing of a rule 3.850 motion is not a final appealable order. See McGriff v. State, 721 So. 2d 839 (Fla. 5th DCA 1998). Accordingly, the instant notice of appeal is premature and therefore this appeal must be dismissed.
DISMISSED.
SHARP, W., and SAWAYA JJ., concur.